DETAILED ACTION
This office action follows a reply filed on May 11, 2021.  Claims 1-4, 13, 14, 18 and 19 have been amended.  Claims 1-14 and 17-19 are currently pending and under examination.
The 112(b) rejection over claims 14-16 is withdrawn, as applicants have amended claim 14 to “an organic material subject to light-induced degradation” and claims 15 and 16 have been canceled.
The anticipatory rejection over US 3,738,837 is withdrawn, as applicants have amended to exclude H as R3 when R2 is an –OR group.
The anticipatory rejection over JP 2008-105958 is withdrawn, as applicants have amended to limit R1 to a carbon containing group and X1 to exclude SO3.
However, the rejection over Fromentin in view of Winter is deemed proper and is maintained for the reasons set forth below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The texts of those sections of Title 35 U.S. Code are not included in this section and can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fromentin (US 2020/0386913), in view of Winter (US 5,280,124) and (US 5,278,314)
Fromentin teaches a composition for the manufacture of ophthalmic lens which efficiently absorbs light rays, in particular in the blue-violet range (p. 1, [0001]), the composition comprising (a) a polymer matrix, (b) a light-absorbing additive, and (c) a UV absorber, where the UV absorber is taught to include benzotriazole compounds having the following formula (p. 6, [0113]):

    PNG
    media_image1.png
    114
    308
    media_image1.png
    Greyscale
, 
Fromentin teaches that R1 is a resonant group, teaching the best R1 groups are electron donating groups because they have a better ability of shifting to the red end the benzotriazole absorption spectrum, where this red shifting effect results in an optical material having a more significant extinction in the blue-violet region of the visible spectrum (400-450 nm) (p. 6, [0116]), teaching preferred R1 groups to include –OR4, where R4 is preferably a (non-substituted) hydrocarbon group (p. 6, [0118]) or NR4aR4b, where R4a and R4b are the same groups as the R4 groups (p. 6, [0119]).
Fromentin teaches that n=0 (p. 6, [0113]).  Fromentin teaches that R3 can include thiol, suggesting H-S- as R3; alkylthio, suggesting R-S- as R3; alkylsulfonyl, suggesting a group of R-SO2- as R3; or alkylsulfinyl, suggesting a group R-SO- as R3 (p. 7, [0121]).
Fromentin is prima facie obvious over instant claims 1-14 and 18.
Winter teaches that 2-(2-hydroxyphenyl)-2H-benzotriazole UV absorbers substituted at the 5-position of the benzo ring by a thioether (US ‘314) OR a 1=S and R1=C6 aryl, alkylsulfonyl meets X1=SO2 and R1=C12-18 alkyl. and benzenesulfonyl meets X1=SO2 and R1=C6 aryl.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have prepared the UV absorber of Fromentin with a phenylthio or benzenesulfonyl group, as Fromentin desires a benzotriazole UV absorber with red shifting, and Winter teaches that these groups provide increased UV absorbance and shifts the absorption maximum, resulting in enhanced protection of substrates sensitive to longer wavelength UV light (near visible).
Fromentin, optionally in view of Winter (US ‘124) and (US ‘314) is prima facie obvious over instant claims 1-14 and 18.
For example, as to the compounds of claim 13, Fromentin teaches preferred benzotriazoles to include 2-(2-hydroxy-5-aminophenyl)-2H-benzotriazole (p. 7, [0126]).  Preparing this compound with a benzenesulfonyl at prima facie obvious over Winter and suggests compound (I-8).
As to claim 17, Fromentin teaches that the UV absorber is present in an amount of 0.1-2.5 wt% based on the polymerizable liquid composition which is used to make up the polymer matrix (p. 7, [0129]).
As to claim 19, Fromentin teaches that the lens comprises an optical substrate on which a coating of the polymer matrix and UV absorber dispersed therein is deposited (p. 1, [0017] and [0018] and p. 2, [0039]).

Response to Arguments
Applicant's arguments filed May 11, 2021 have been fully considered but they are not persuasive.
Applicants argue that the skilled person would have understood that the specific compounds disclosed by Fromentin are of general formulae (II) and (III), arguing that the compounds of Fromentin do not comprise the S-containing group on the benzo ring.
Firstly, the standard is one of ordinary skill in the art, not a skilled person.
Secondly, Fromentin teaches compounds of the following general formula:

    PNG
    media_image1.png
    114
    308
    media_image1.png
    Greyscale
, where R3 can include thiol, suggesting H-S- as R3; alkylthio, suggesting R-S- as R3; alkylsulfonyl, suggesting a group of R-SO2- as R3; or alkylsulfinyl, suggesting a group R-SO- as R3 (p. 7, Winter teaches that 2-(2-hydroxyphenyl)-2H-benzotriazole UV absorbers substituted at the 5-position of the benzo ring by a thioether group, which includes phenylthio moiety, and the sulfoxide and sulfone groups, which include alkylsulfonyl and benzenesulfonyl, results in a significant increase in UV absorbance and also shifts the absorption maximum by about 20 nm toward longer wavelength relative to benzotriazoles without such 5-thio or 5-sulfonyl substitution (col. 1).  Fromentin is also interested in shifting the absorption maximum, and Winter provides motivation to select the sulfur containing groups as R3 in the 5-position of the benzo ring.  Therefore, Fromentin does suggest S-containing groups on the benzo ring, with motivation from Winter to do so.

Applicants point to the examples to represent the improvements between the X1 group and R2 group providing the red shift in the absorption spectrum.
The following comparisons can be made from applicants’ examples:
Example
Compound
Area @ 290-340 nm
Area @ 380-400 nm
Area @ 400-480 nm
Λ(max)
Eff. Abs. Limit
Light cut-off
Trans-
mittance
Ex. 1

    PNG
    media_image2.png
    87
    240
    media_image2.png
    Greyscale

22.6
15.6
7.4
374
428
434
67%
Ex. 2

    PNG
    media_image3.png
    89
    227
    media_image3.png
    Greyscale

28.8
10.5
10.7
382
444
450
38%


    PNG
    media_image4.png
    76
    163
    media_image4.png
    Greyscale

33.7
7.6
1.8
359
414
422
90%
Comp. 2

    PNG
    media_image5.png
    83
    189
    media_image5.png
    Greyscale

27.6
10.3
0.8
363
405
414
100%


When comparing Examples 1 and 2 with Comparative Example 1, the introduction of a sulfur containing group at the 5-position of the benzo ring results in a shift of the absorption maxima to a longer wavelength, which is expected, as taught by Winter (‘124, Example 29).
When comparing Example 1 with Comparative Example 2, the introduction of the OR group also shifts the absorption maxima.  Fromentin teaches that the introduction of a resonant group, specifically –OR or –NRR groups, has the ability to effect electron distribution through resonance structures, teaching the best groups as electron donating groups because they have a better ability of shifting to the red end the benzotriazole absorption spectrum, i.e., to the high wavelengths, where this red shifting effect results in an optical material having a more significant extinction in the blue-violet region of the visible spectrum, in other words, a higher cut off wavelength (p. 4, [0049]-[0054]).  
Therefore, one of ordinary skill in the art would expect a combination of a 5-position benzo substituted sulfur group and a resonant group at applicants’ R2 to provide a greater red shift than only one substituent is present.
Applicants showing is expected.
Applicants argue that Winter does not teach the O- or N-containing groups on the phenyl group.
Winter teaches the following preferable compounds:

    PNG
    media_image6.png
    111
    296
    media_image6.png
    Greyscale
, and teaches the substituents to include the following:

    PNG
    media_image7.png
    184
    352
    media_image7.png
    Greyscale
.
Therefore, choosing R2 to be an OR group is clearly within the teachings of Winter, and again, Fromentin provides motivation to do so, as both prior art references are interested in red shifting the absorption spectrum of the UV absorbers.

Applicants argue that the teachings of Fromentin in view of Winter would not be suitable to prepare the claimed compounds.
The examiner disagrees, as Fromentin and Winter suggests compounds with both the S-containing and O-containing groups, and patents are presumed to be operable/enabling.  See MPEP 2121 and 2121.02.
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANN R JOHNSTON whose telephone number is (571)270-7344.  The examiner can normally be reached on Monday-Thursday, 8:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Brieann R Johnston/Primary Examiner, Art Unit 1768